RECOMMENDED FOR FULL-TEXT PUBLICATION
                            Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                   File Name: 15a0256p.06

                  UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                 _________________


 SAEB MOKDAD,                                         ┐
                               Plaintiff-Appellant,   │
                                                      │
                                                      │       No. 14-1094
       v.                                             │
                                                       >
                                                      │
 LORETTA E. LYNCH, Attorney General, et al.           │
                            Defendants-Appellees.     │
                                                      ┘
                        Appeal from the United States District Court
                       for the Eastern District of Michigan at Detroit.
                  No. 2:13-cv-12038—Victoria A. Roberts, District Judge.
                                Argued: October 8, 2014
                           Decided and Filed: October 26, 2015

            Before: BATCHELDER, GILMAN, and GIBBONS, Circuit Judges.

                                   _________________

                                       COUNSEL

ARGUED: Nabih H. Ayad, AYAD LAW, PLLC, Canton, Michigan, for Appellant. Joshua
Waldman, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.
ON BRIEF: Nabih H. Ayad, AYAD LAW, PLLC, Canton, Michigan, for Appellant. Joshua
Waldman, Sharon Swingle, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellees.

       GIBBONS, J., delivered the opinion of the court in which GILMAN, J., joined, and
BATCHELDER, J., joined in Sections I through III. BATCHELDER, J. (pg. 13), delivered a
separate opinion concurring in part and dissenting Section IV.




                                             1
No. 14-1094                            Mokdad v. Lynch, et al.                     Page 2

                                        _________________

                                             OPINION
                                        _________________

       JULIA SMITH GIBBONS, Circuit Judge. This case presents issues of first impression in
this circuit: whether a district court has subject-matter jurisdiction to hear (1) a plaintiff’s direct
challenge to his placement on the No Fly List, a placement that is made by an agency called the
Terrorist Screening Center, and (2) his challenge to the adequacy of the procedures to contest his
inclusion on the No Fly List, a process that is governed by the Transportation Security
Administration (TSA). On the former, we hold that the district court does have subject-matter
jurisdiction; we reverse the district court’s contrary holding and remand for further proceedings.
On the latter, we decline to reach the question and dismiss the plaintiff’s claims without
prejudice because he failed to join a necessary party (TSA) as a defendant.

                                                  I.

       Saeb Mokdad is a naturalized United States citizen and resident of Dearborn, Michigan
who alleges that on at least three occasions since September 2012, he has been denied boarding
on commercial airline flights between the United States and his native country of Lebanon.
Mokdad alleges that he has been placed on the federal government’s No Fly List.

       Mokdad alleges that on three occasions he applied for redress under the Department of
Homeland Security (DHS) Traveler Redress Inquiry Program (TRIP). On November 19, 2012,
Mokdad received a letter from DHS that did not confirm or deny whether he was on the No Fly
List but informed him that “[i]n response to [your] request, we have conducted a review of any
applicable records in consultation with other federal agencies, as appropriate. It has been
determined that no changes or corrections are warranted at this time.” Compl. Ex. 2, 3, ECF No.
6-2. The letter notified him of his right to “file a request for administrative appeal with the
Transportation Security Administration (TSA)” within 30 days, and further informed him that
the DHS TRIP determination would become final if he did not do so. Id. The letter stated that
“[f]inal determinations are reviewable by the United States Court of Appeals pursuant to
49 U.S.C. § 46110.” Id.
No. 14-1094                           Mokdad v. Lynch, et al.                    Page 3

       Mokdad did not file an administrative appeal with the TSA or a petition with the Court of
Appeals but instead filed a complaint, dated May 8, 2013, in the United States District Court for
the Eastern District of Michigan seeking injunctive and declaratory relief against the Attorney
General of the United States, the Director of the Federal Bureau of Investigation, and the
Director of the Terrorist Screening Center. Mokdad did not name TSA or any TSA officer as a
defendant. Mokdad requested, in part, that the district court order Defendants to remove him
from the No Fly List and order Defendants to provide “notice of the factual basis for the
placement of individuals on the No Fly List and a meaningful opportunity to contest their
inclusion on said list.” Compl., 8-9, ECF No. 1.

       The government moved to dismiss Mokdad’s complaint on the basis that 49 U.S.C.
§ 46110 stripped the district court of subject-matter jurisdiction. Section 46110 makes clear that
the federal courts of appeals have exclusive jurisdiction to review the orders of certain federal
agencies, including the Transportation Security Administration (TSA):

       [A] person disclosing a substantial interest in an order issued by the Secretary of
       Transportation (or the Under Secretary of Transportation for Security with respect
       to security duties and powers designated to be carried out by the Under Secretary
       or the Administrator of the Federal Aviation Administration with respect to
       aviation duties and powers designated to be carried out by the Administrator) in
       whole or in part under this part, part B, or subsection (l) or (s) of section 114 may
       apply for review of the order by filing a petition for review in the United States
       Court of Appeals for the District of Columbia Circuit or in the court of appeals of
       the United States for the circuit in which the person resides or has its principal
       place of business.

49 U.S.C. § 46110(a). (The Under Secretary of Transportation for Security was the head of TSA
when TSA was created in 2001 as part of the Department of Transportation; TSA and its
“functions, personnel, assets, and liabilities” were moved to DHS in 2002.           See 6 U.S.C.
§ 203(2).)

       [T]he court has exclusive jurisdiction to affirm, amend, modify, or set aside any
       part of the order and may order the Secretary, Under Secretary, or Administrator
       to conduct further proceedings. . . . [T]he court may grant interim relief by
       staying the order or taking other appropriate action when good cause for its action
       exists. Findings of fact by the Secretary, Under Secretary, or Administrator, if
       supported by substantial evidence, are conclusive.

49 U.S.C. § 46110(c).
No. 14-1094                                  Mokdad v. Lynch, et al.                           Page 4

        The No Fly List, however, is developed and maintained by the Terrorist Screening Center
(TSC), a multi-agency center that was created in 2003 and is administered by the Federal Bureau
of Investigation (FBI), which in turn is part of the Department of Justice. TSC is staffed by
officials from multiple agencies, including the FBI, DHS, Department of State, Customs and
Border Protection, and TSA. The No Fly List is a subset of the Terrorist Screening Database
(TSDB), the U.S. government’s consolidated terrorist watchlist that is also maintained by TSC.
Inclusion on the No Fly List “requires heightened derogatory criteria over and above the general
reasonable suspicion standard for inclusion in the TSDB.” Lubman Decl., 7, ECF No. 24-2.
TSC personnel decide whether to accept or reject the “nomination” of a person by the FBI or the
National Counterterrorism Center (NCTC) to the TSDB or the No Fly List. TSC also decides
whether to remove a name from the TSDB after it receives a redress request that has been
submitted through DHS TRIP.1

        Mokdad thus argued that § 46110 does not divest the district court of subject-matter
jurisdiction over his claims, because he sought to challenge not TSA’s redress letter issued to
him but rather his underlying placement on the No Fly List—a placement made by TSC, which
is not one of the agencies enumerated in § 46110. Mokdad relied on Ibrahim v. Department of
Homeland Security, 538 F.3d 1250, 1256 (9th Cir. 2008), which held that the district court had
subject-matter jurisdiction over the plaintiff’s claim regarding placement of her name on the No
Fly List because “[t]he No Fly List is maintained by the Terrorist Screening Center, and section
46110 doesn’t apply to that agency’s actions.” Ibrahim also suggested that the doctrine of
“inescapable intertwinement”—under which a special review statute such as § 46110 applies not
only to challenges to orders by a covered agency, but to claims inescapably intertwined with an
order by a covered agency—does not extend to orders (such as TSC’s order placing a person on
the No Fly List) that are intertwined with orders of agencies that fall under the special review
statute (such as TSA). See id. at 1255–56. Latif v. Holder, 686 F.3d 1122, 1130 (9th Cir. 2012),
on which Mokdad also relied, extended Ibrahim to plaintiffs’ claim “that the government failed

        1
            According to TSC Acting Deputy Director for Operations Debra I. Lubman, this is true “unless the legal
authority to make such a determination resides, in whole or in part, with another government agency. In such cases,
TSC will only prepare a recommendation for the decision-making agency and will implement any determination
once made.” Lubman Decl., 19, ECF No. 24-2. No one—including Lubman in her declaration, or the government
in its brief before this court—has suggested that TSA is one of the special agencies with statutory authority to make
its own decision, separate from TSC, about whether someone belongs in the TSDB or on the No Fly List.
No. 14-1094                           Mokdad v. Lynch, et al.                    Page 5

to afford them an adequate opportunity to contest their apparent inclusion on the [No Fly]
List”—a claim challenging the adequacy of the redress process.

       The district court in this case declined to follow Ibrahim and Latif, finding that the Ninth
Circuit had “appl[ied] a narrow reading of the statute.” Mokdad v. Holder, No. 13-12038, 2013
WL 8840322, at *4 (E.D. Mich. Dec. 5, 2013). The district court found that TSC’s alleged order
placing Mokdad on the No Fly List was inescapably intertwined with TSA orders. Id. at *4–5.
The district court thus concluded that it lacked subject-matter jurisdiction over Mokdad’s claims
and dismissed his complaint pursuant to Fed. R. Civ. P. 12(b)(1). Id. at *5.

       Mokdad timely appealed. We have jurisdiction to hear this appeal under 28 U.S.C.
§ 1291, and we review de novo a district court’s dismissal of a cause of action for lack of
subject-matter jurisdiction. Portsmouth Ambulance, Inc. v. United States, 756 F.3d 494, 498
(6th Cir. 2014).

                                                II.

       At the outset we must focus closely on what exactly Mokdad has alleged and against
whom. Mokdad styled his complaint to raise two claims, each against three defendants: the
Attorney General, the Director of the FBI, and the Director of the TSC. First, Mokdad alleged
that defendants violated the Fifth Amendment Due Process Clause by harming his reputation and
depriving of him of his right to travel while failing to provide post-deprivation notice and a
hearing. Second, Mokdad alleged that defendants had engaged in unlawful agency action under
the Administrative Procedure Act (APA). Mokdad’s APA claim is premised on his contention
that “defendants’ actions as described herein”—namely, allegedly placing him on the No Fly
List, and “fail[ing] to provide a fair and transparent remedial mechanism that would allow
affected individuals to challenge their inclusion”—“were arbitrary, capricious, an abuse of
discretion, otherwise not in accordance with law, and contrary to constitutional rights,” in
violation of 5 U.S.C. § 706. Compl., 1, 8, ECF No. 1.

       For the purposes of the exclusive-review statute, § 46110, it is significant that Mokdad’s
arguments fall into two groups. First, Mokdad challenges the adequacy of the procedures
established for him to contest his alleged inclusion on the No Fly List (i.e., the redress process):
No. 14-1094                           Mokdad v. Lynch, et al.                     Page 6

he argues that the procedures are unlawful under the APA and unconstitutional under the Fifth
Amendment. Second, Mokdad challenges his alleged placement on the No Fly List: he argues
that defendants’ actions were unlawful under the APA.             We consider these two types of
challenges in turn.

                                                III.

       To the extent that Mokdad challenges the adequacy of the redress process, his claims
amount to a challenge to a TSA order. Congress has specifically directed DHS and TSA—not
TSC—to establish a redress process for travelers who believe they have been wrongly included
on the No Fly List. “The Secretary of Homeland Security shall establish a timely and fair
process for individuals who believe they have been delayed or prohibited from boarding a
commercial aircraft because they were wrongly identified as a threat under the regimes utilized
by the Transportation Security Administration, United States Customs and Border Protection, or
any other office or component of the Department of Homeland Security.” 49 U.S.C. § 44926(a).
The head of TSA is required to “establish a procedure to enable airline passengers, who are
delayed or prohibited from boarding a flight because the advanced passenger prescreening
system determined that they might pose a security threat, to appeal such determination and
correct information contained in the system.”          49 U.S.C. § 44903(j)(2)(C)(iii)(I).   TSA is
additionally required to “establish a timely and fair process for individuals identified as a threat
under [the passenger screening system] to appeal to the Transportation Security Administration
the determination and correct any erroneous information.” 49 U.S.C. § 44903(j)(2)(G)(i).

       TSA has issued regulations carrying out its responsibilities under these statutory
authorities. 49 C.F.R. §§ 1560.201–.207. Under § 1560.205(d), “TSA, in coordination with the
TSC and other appropriate Federal law enforcement or intelligence agencies, if necessary, will
review all the documentation and information requested from the individual” who is seeking
redress, “correct any erroneous information, and provide the individual with a timely written
response.”    However, according to Lubman, TSC determines “whether the identity should
continue to be in the TSDB or whether the status should be changed (for example, No Fly to
Selectee).” Lubman Decl., 18, ECF No. 24-2. Mokdad complains that “[a]s TSA cannot make
corrections or changes in the TSDB, the current system for redress is meaningless and futile,”
No. 14-1094                             Mokdad v. Lynch, et al.                   Page 7

such that it constitutes a “complete and utter denial of due process.” R. 17, Appellant Br., 38.
Whether or not Mokdad is correct about the futility of the redress system, it is clear that he is
complaining about the adequacy of the redress procedures established by TSA pursuant to its
statutory authorities outlined above.

       TSA is, therefore, a required party to Mokdad’s litigation about the adequacy of the
redress procedures. See Fed. R. Civ. P. 19. But Mokdad failed to join TSA as a defendant.
Failure to join a required party is an issue that may be raised for the first time on appeal and that
the court may raise sua sponte. Boles v. Greeneville Hous. Auth., 468 F.2d 476, 479 n.4 (6th Cir.
1972) (citing Provident Tradesmens Bank and Trust Co. v. Patterson, 390 U.S. 102, 111 (1969)).
We dismiss without prejudice Mokdad’s claims challenging the adequacy of the redress process.
See id. We decline to opine at this time whether § 46110 would deprive the district court of
subject-matter jurisdiction over Mokdad’s claims challenging the adequacy of the redress
process, including any broad constitutional claims, if he were to file a new suit naming TSA as a
defendant. Cf. Burdue v. FAA, 774 F.3d 1076 (6th Cir. 2014).

                                                 IV.

       To the extent that Mokdad brings a direct challenge to his placement by TSC on the No
Fly List, however, he is challenging a TSC order, not a TSA order. As discussed above,
although Congress has given TSA the responsibility of establishing redress procedures for
travelers who believe they have been wrongly included on the No Fly List, TSA does not
determine who is placed on the No Fly List; TSC does. Notwithstanding the government’s
attempts to characterize his claim as a challenge to TSA’s decision to deny him boarding,
Mokdad makes clear that he is “challeng[ing] his actual placement on the No Fly List by the
TSC.” R. 17, Appellant Br., 11. TSC is administered by the FBI. The fact that TSC is an inter-
agency center that is staffed by officials from multiple agencies, including the FBI, DHS,
Department of State, Customs and Border Protection, and also TSA, does not transform TSC’s
order placing an individual on the No Fly List into an order of the TSA. See Ibrahim, 538 F.3d
at 1254–56.

       The district court found that even if Mokdad’s claim challenging his placement on the No
Fly List is a challenge to a TSC order, that claim is “inescapably intertwined” with a TSA order
No. 14-1094                                  Mokdad v. Lynch, et al.                            Page 8

and therefore the court of appeals has exclusive jurisdiction under § 46110. 2013 WL 8840322,
at *4–5. We find this to be a misreading of the doctrine of inescapable intertwinement and we
reject it, consistent with the Ninth Circuit’s holding in Ibrahim. 538 F.3d at 1255–56. Under the
doctrine of inescapable intertwinement, “statutes such as Section 46110(c) that vest judicial
review of administrative orders exclusively in the courts of appeals also preclude district courts
from hearing claims that are ‘inescapably intertwined’ with review of such orders.” Merritt v.
Shuttle, Inc. (Merritt II), 245 F.3d 182, 187 (2d Cir. 2001). The purpose of the inescapable-
intertwinement doctrine is to prevent a plaintiff from “circumvent[ing] the exclusive jurisdiction
of the court of appeals by collaterally attacking an administrative order in a federal district
court.” Ligon v. LaHood, 614 F.3d 150, 155 (5th Cir. 2010) (citing Green v. Brantley, 981 F.2d
514, 521 (11th Cir. 1993)).

         The leading Supreme Court case discussing the scope of exclusive-jurisdiction provisions
such as § 46110 is City of Tacoma v. Taxpayers of Tacoma, 357 U.S. 320 (1958).2 There, the
statutory provision at issue was section 313(b) of the Federal Power Act, which vested in the
court of appeals exclusive jurisdiction for judicial review of orders of the Federal Power
Commission. 357 U.S. at 335. The Court ruled that this provision

         necessarily precluded de novo litigation between the parties of all issues inhering
         in the controversy, and all other modes of judicial review. Hence, upon judicial
         review of the Commission’s order, all objections to the order, to the license it
         directs to be issued, and to the legal competence of the licensee to execute its
         terms, must be made in the Court of Appeals or not at all.

Id. at 336 (footnote omitted). The Second Circuit observed that the “inhering in the controversy”
language in City of Tacoma, although broad on its face,

         must be read in relation to the Supreme Court’s other statements that, under
         Section 313(b), a party aggrieved by an administrative order may seek judicial
         review of the order in the courts of appeals, that the courts of appeals have
         exclusive jurisdiction to affirm, modify or set aside such orders, and that all
         objections to such orders must be made in the courts of appeals or not at all. We
         thus read City of Tacoma as holding that Section 313(b) precludes (i) de novo
         litigation of issues inhering in a controversy over an administrative order, where


         2
           Our sister circuits have characterized City of Tacoma as the leading case on this issue. See, e.g., Merritt
II, 245 F.3d at 187 (citing Williams Natural Gas Co. v. City of Oklahoma City, 890 F.2d 255, 261 (10th Cir. 1989)).
No. 14-1094                                 Mokdad v. Lynch, et al.                Page 9

       one party alleges that it was aggrieved by the order, and (ii) all other modes of
       judicial review of the order.

Merritt II, 245 F.3d at 188. Later decisions of the Supreme Court have reiterated that exclusive-
jurisdiction provisions bar litigants from “requesting the District Court to enjoin action that is the
outcome of the agency’s order,” FCC v. ITT World Commc’ns, Inc., 466 U.S. 463, 468 (1984),
but not claims that are “wholly collateral to a statute’s review provisions,” Thunder Basin,
510 U.S. at 212 (internal quotation marks omitted) (citing Heckler v. Ringer, 466 U.S. 602, 618
(1984)).

       Consistent with these decisions, our sister circuits that have addressed inescapable
intertwinement in the context of § 46110 have asked whether the claim that the plaintiff seeks to
raise—typically a constitutional tort claim—is inescapably intertwined with an order of a
covered agency. “A claim is inescapably intertwined [with an agency order] if it alleges that the
plaintiff was injured by such an order and that the court of appeals has authority to hear the claim
on direct review of the agency order.” Merritt II, 245 F.3d at 187 (citing City of Tacoma,
357 U.S. at 336, 339). “[D]istrict courts lack jurisdiction not only over direct challenges to
FAA3 orders, but also over damages claims that are ‘inescapably intertwined with a review of the
procedures and merits surrounding an FAA order.’” Ligon, 614 F.3d at 155 (quoting Zephyr
Aviation, LLC v. Dailey, 247 F.3d 565, 572 (5th Cir. 2001)). An illustrative example is the Ninth
Circuit’s decision in Tur v. FAA, 104 F.3d 290 (9th Cir. 1997). Tur was a helicopter pilot whose
airman’s certificate had been revoked by the FAA, a revocation that was affirmed by the Ninth
Circuit. Id. at 291. Tur then sued two FAA attorneys, “seek[ing] monetary damages . . . for
depriving him of his property interest in his airman’s certificate without due process of law
through their knowing use of false testimony against him before the ALJ.” Id. The Ninth Circuit
dismissed, finding that “Tur’s claims are inescapably intertwined with the merits of the previous
revocation order.” Id. at 292.

       Here, by contrast, the government in effect urges that we find that a direct challenge to
one agency’s order is inescapably intertwined with another agency’s order—that Mokdad’s
challenge to TSC’s order placing him on the No Fly List is inescapably intertwined with both


       3
           The FAA is also covered by § 46110. See 49 U.S.C. § 46110(a).
No. 14-1094                           Mokdad v. Lynch, et al.                Page 10

TSA’s order denying him boarding and TSA’s orders governing the redress process. This would
be an unprecedented departure from the doctrine of inescapable intertwinement as applied in
other circuits.

        The government contends that this approach—namely, finding that a direct challenge to
one agency’s order can be brought only in the court of appeals because the order of a second
agency (which is covered by a special-review statute) is dependent on the first agency’s order—
would be consistent with Americans for Safe Access v. DEA, 706 F.3d 438 (D.C. Cir. 2013). The
government, however, misreads that case. Under 21 U.S.C. § 877, the courts of appeals have
exclusive jurisdiction over final determinations of the Drug Enforcement Administration (DEA).
Under 21 U.S.C. § 811, when DEA considers whether to reschedule a drug, DEA must request
from the Department of Health and Human Services (HHS) “a scientific and medical evaluation”
of the drug, and is bound by HHS’s evaluation “as to such scientific and medical matters.” The
government reads Americans for Safe Access to hold that an attack on HHS’s “underlying
evaluation of the scientific and medical evidence” cannot be brought as a district court action
directed at HHS, but can be brought only in the court of appeals pursuant to the exclusive
jurisdiction provision that applies to DEA. R. 20, Appellee Br., 27. This proposition lacks
support in the text of the opinion, which simply reiterates that “DHHS’ recommendations are
binding on the DEA insofar as they rest on scientific and medical determinations.” Ams. for Safe
Access, 706 F.3d at 450. The plaintiff-appellants in that case chose to attack HHS’s finding as
part of their case against DEA, but the court did not hold that they could not have separately
attacked HHS’s finding in a direct challenge had they chosen to do so. Id.

        Indeed, the D.C. Circuit has made clear in another case—a case about the very statute at
issue in this case, § 46110—that the doctrine of inescapable intertwinement has never been
construed in the way that the government urges. See Ege v. U.S. Dep’t of Homeland Security,
No. 13-1110, 2015 WL 1903206, at *3 (D.C. Cir. Apr. 28, 2015) (“Although courts use the
‘inescapably intertwined’ doctrine to review a claim not expressly included in a jurisdictional
grant, we are aware of no case—and neither party cites one—in which a court has used the
‘inescapably intertwined’ doctrine to enjoin a party not so included.”).
No. 14-1094                           Mokdad v. Lynch, et al.                  Page 11

       Nor does our decision in Shearson v. Holder, 725 F.3d 588 (6th Cir. 2013), compel us to
conclude that Mokdad’s claims against the TSC are channeled by § 46110 exclusively to the
court of appeals. Our holding in Shearson was simply that a plaintiff seeking to challenge her
alleged inclusion on the No Fly List must first exhaust her administrative remedies, including the
TSA’s redress program. Id. at 594. Here, the government conceded at oral argument that
Mokdad has exhausted his administrative remedies. The government argues, however, that
because plaintiffs are required to exhaust their administrative remedies through TSA’s redress
process, any further claims related somehow to one’s alleged inclusion on the No Fly List—
whether against TSA or TSC—must be brought only to the court of appeals, pursuant to § 46110.
We disagree. The question of whether a plaintiff must exhaust administrative remedies before
bringing suit is distinct from the question of in which court a plaintiff can sue after exhaustion.
As we emphasized in Shearson, practical considerations of promoting judicial efficiency and
giving agencies the first “opportunity to resolve problems with their procedures” undergird the
exhaustion requirement. Id. These considerations were the basis for our holding that even a
plaintiff seeking to bring claims against TSC must first exhaust her administrative remedies
through TSA. By contrast, the purpose of the doctrine of inescapable intertwinement is to
prevent plaintiffs from circumventing specialized review statutes set up by Congress. The
practical rationale underlying our holding in Shearson does not extend to the context of
inescapable intertwinement.

       In sum, we decline to accept the government’s invitation to expand the inescapable-
intertwinement doctrine so as to find that Mokdad’s claim against the TSC is pulled within the
ambit of the exclusive-review statute that applies to TSA.         Doing so not only would be
inconsistent with existing law but also would run the risk of inadvertently expanding the number
and range of agency orders that might fall under exclusive-jurisdiction provisions that Congress
did not intend to sweep so broadly. We therefore reverse the district court’s judgment that it
lacked subject-matter jurisdiction to hear Mokdad’s claim directly challenging his placement by
TSC on the No Fly List. That claim is remanded to the district court, which has subject-matter
jurisdiction under 28 U.S.C. § 1331 that has not been displaced by 49 U.S.C. § 46110.
No. 14-1094                          Mokdad v. Lynch, et al.                Page 12

                                               V.

       For the foregoing reasons, we dismiss without prejudice Mokdad’s challenges to the
adequacy of the redress process, because he failed to join TSA as a defendant. We reverse the
judgment of the district court dismissing Mokdad’s challenge to his alleged placement on the No
Fly List by TSC and remand for further proceedings in the district court.
No. 14-1094                              Mokdad v. Lynch, et al.                  Page 13

                 _____________________________________________________

                    CONCURRING IN PART AND DISSENTING IN PART
                 _____________________________________________________

        ALICE M. BATCHELDER, Circuit Judge, concurring in part and dissenting in part.
I concur in Sections I through III of this panel’s opinion, but I dissent from Section IV. I would
hold that Mokdad’s challenge to the TSC’s inclusion of his name on the No-Fly List is
inescapably intertwined with the actions of the TSA and DHS. Therefore, according to the broad
language of 42 U.S.C. § 46110, original jurisdiction lies in this court, not in the district court.

        As stated in the panel’s decision, “[a] claim is inescapably intertwined [with an agency
order] if it alleges that the plaintiff was injured by such an order and that the court of appeals has
authority to hear the claim on direct review of the agency order.” Merritt II, 245 F.3d at 187
(citing City of Tacoma, 357 U.S. at 336, 339).            Here, Mokdad’s challenge to the TSC’s
placement of his name on the No-Fly List implicates two other relevant agency actions. First,
the TSA prevented Mokdad from boarding flights to and from the United States. Second, the
DHS denied Mokdad’s request for relief in a TRIP determination, stating that no changes or
corrections were warranted at that time. Both of these other agency actions are specifically
mentioned in Mokdad’s complaint. In the absence of these other agency actions, Mokdad would
not have suffered the damages he alleged and his challenge to the TSC’s action would be
meaningless. The actions of the TSA and DHS give teeth to the actions of the TSC and therefore
they must be considered together. Thus, Mokdad’s challenge to the No-Fly List is inescapably
intertwined with the TSA’s decision to prevent him from boarding and the DHS’s determination
to deny him relief.

        For these reasons, I dissent from Section IV of this panel’s decision. Original jurisdiction
properly lies in this court, not in the district court.